J-A27007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHI SO AND ALEY CHEUNG                         IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellees

                        v.

    TOLL BROTHERS, INC., D/B/A/ TOLL
    BROTHERS, MARC KOLBER, DAN
    RICHARDS, DAN MURPHY, RJ2
    CONSTRUCTION, INC. AND MIKE
    VAUGHN

    APPEAL OF TOLL BROTHERS, INC.,
    MARC KOLBER, DAN RICHARDS AND                     No. 1012 EDA 2020
    DAN MURPHY


                    Appeal from the Order February 26, 2020
              In the Court of Common Pleas of Montgomery County
                        Civil Division at No: 2019-19451

BEFORE: STABILE, J., NICHOLS, J. AND COLINS, J.*

MEMORANDUM BY STABILE, J.:                      FILED: FEBRUARY 22, 2021

        Appellants, Toll Brothers, Inc., Marc Kolber, Dan Richards and Dan

Murphy, appeal from an order denying their preliminary objections to the

complaint filed by Appellees, Chi So and Aley Cheung, in this civil tort action.

Appellants argue that the trial court erred by denying their preliminary

objection seeking transfer of this case to arbitration. We affirm.

        Appellees’ complaint alleges that on January 18, 2018, they entered into

a letter agreement with Appellant Toll Brothers, Inc. (“Toll”) in which Toll

promised to perform work at Appellees’ home, including replacing stucco

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27007-20



cladding, replacing certain window frames, and replacing exterior doors (“the

Project”). Complaint, 8/2/19, at ¶¶ 10-11. Appellants Kolber, Richards, and

Murphy managed the Project for Appellant Toll. Id. at ¶ 12. Appellees did

not append their letter agreement with Toll to the complaint.

      Appellees advised Appellants that they had purchased a Pella 4-slide

panel door for the rear patio and asked Appellants to install this door. Id. at

¶¶ 14-17. Appellant Richards took measurements and advised that Appellant

Toll would install the Pella door as part of the Project. Id.

      A Toll workman removed the existing French patio door but was unable

to install the Pella door. Id. at ¶ 20. Appellant Kolber advised Appellees that

Toll would be unable to install the Pella door. Id. at ¶ 21. Appellee Cheung

requested that the existing patio door simply be replaced with an identical

one, and that Toll should “forget about the Pella patio door that [Mrs. Cheung]

purchased.” Id. at ¶ 22. A replacement French patio door was delivered to

the property and installed by Toll’s workmen. Id. at ¶¶ 23–24. The next day,

Appellees hired another contractor to remove the replacement French patio

door and install the Pella patio door. Id. at ¶¶ 26–27.

      Toll workers placed the replacement French patio door in a pickup truck

to remove it from the property. Id. at ¶ 31. Appellees objected to its removal,

and an argument ensued. Id. at ¶¶ 31-32. The individual Appellants drove

away with the door but later returned and placed the French patio door in

Appellees’ garage. Id. at ¶¶ 34-37.




                                      -2-
J-A27007-20



       On August 2, 2019, Appellees filed a one-count complaint against

Appellants alleging the tort of trespass to land.          According to Appellees,

Appellant Toll “intentionally direct[ed] its employees to trespass upon

[Appellees’] Property to seize the Toll Patio Door assembly which Toll no longer

owned and in which Toll had no security interest,” id. at ¶ 44, thus causing

Appellees to fear for their physical safety and suffer emotional distress. Id.

at ¶¶ 41-43.

       Appellants filed preliminary objections requesting, inter alia, that the

trial court transfer this case to arbitration.1 Appellants appended the January

18, 2018 letter agreement between the parties to their preliminary objections.

The letter agreement noted that Appellees submitted a warranty request

seeking repairs to their home due to water infiltration. Preliminary Objections,

exhibit B (letter agreement), at 1. The letter agreement provided that Toll

“will complete the Repairs to your Home as set forth in the attached

exhibit A (“the Repairs”) . . .”               Id. (emphasis added).   Importantly,

Appellants failed to include exhibit A of the letter agreement in their

preliminary objections.

       The agreement included an arbitration clause that stated:

       Should a dispute arise, you agree to use best efforts to resolve
       any such dispute promptly by contacting me directly to address
       the dispute. If the dispute is unable to be resolved, you and Toll
       agree that any and all controversies or claims arising out of or
       relating to the Repairs, this letter agreement, the Limited
____________________________________________


1 Appellants filed several other preliminary objections, but none of them are
at issue in this appeal.

                                           -3-
J-A27007-20


      Repairs Warranty, or any of the Released Claims shall be resolved
      by binding arbitration administered by the American Arbitration
      Association in accordance with its Construction Industry
      Arbitration Rules and judgment on the award rendered by the
      arbitrator(s) may be entered in any court having jurisdiction
      thereof.

Id. at 3 (emphasis added).

      On February 26, 2020, the trial court overruled Appellants’ preliminary

objections. This timely appeal followed. The trial court filed a Pa.R.A.P. 1925

opinion without ordering Appellants to file a Rule 1925 statement of matters

complained of on appeal.

      Appellants raise the following issue in this appeal:

      Whether a claim asserted against those involved in performing
      warranty repair work on a home, arising during the warranty
      repair work, must be submitted to arbitration, where the parties
      agreed that “any and all controversies or claims arising out of or
      relating to” either the repairs or the parties’ relationship would be
      resolved by arbitration.

Appellants’ Brief at 4.

      Generally, “an order [overruling] a party’s preliminary objections is

interlocutory and, thus, not appealable as of right.” Callan v. Oxford Land

Dev., Inc., 858 A.2d 1229, 1232 (Pa. Super. 2004). An exception to this rule

exists when a party appeals from an order denying a petition to compel

arbitration.   Id.; see also Pa.R.A.P. 311(a)(8); 42 Pa.C.S.A. § 7320(a).

Under this exception, the trial court’s order overruling Appellants’ preliminary

objections seeking to compel arbitration, though interlocutory, is appealable

as of right.


                                      -4-
J-A27007-20


       Our review of an order overruling preliminary objections seeking to

compel arbitration “is limited to determining whether the trial court’s findings

are supported by substantial evidence and whether the trial court abused its

discretion in denying the petition.” Callan, 858 A.2d at 1233. In making this

determination, we apply the following principles:

       (1) [A]rbitration agreements are to be strictly construed and not
       extended by implication; and (2) when parties have agreed to
       arbitrate in a clear and unmistakable manner, every reasonable
       effort should be made to favor the agreement unless it may be
       said with positive assurance that the arbitration clause involved is
       not susceptible to an interpretation that covers the asserted
       dispute.

Id. Whether a dispute is within the scope of an arbitration agreement is a

question of law for which our scope of review is plenary. Provenzano v. Ohio

Valley Gen. Hosp., 121 A.3d 1085, 1095 (Pa. Super. 2015).

       The arbitration clause in the letter agreement provides that all

“controversies or claims arising out of or relating to the Repairs, this letter

agreement, the Limited Repairs Warranty, or any of the Released Claims” are

subject to arbitration. Appellants argue that this case must go to arbitration

because it concerns “Repairs” and/or “this letter agreement.”2

       Appellants fail to demonstrate that this case concerns “Repairs” because

there is no definition of “Repairs” in the record. The letter agreement does



____________________________________________


2 Appellants do not argue that this case is subject to arbitration on the grounds
that it concerns the “Limited Repairs Warranty[] or any of the Released
Claims.”

                                           -5-
J-A27007-20


not itself define “Repairs”; it merely states that “Repairs” are “set forth in the

attached exhibit A.” Appellants, however, failed to attach exhibit A to their

preliminary objections. Without this exhibit in the record, we cannot define

the scope of the term of art, “Repairs,” and cannot tell whether Appellees’

action fits within this term. Furthermore, Appellants have the duty to ensure

that the certified record is complete for purposes of appellate review. Brown

v. Halpern, 202 A.3d 687, 698-99 (Pa. Super. 2019). Thus, the omission of

exhibit A is fatal to their argument.

      For the same reason, Appellants demonstrate that this case is subject

to arbitration under the next phrase, “this letter agreement.”         The letter

agreement states that Toll “will complete the Repairs to your Home as set

forth in the attached exhibit A (“the Repairs”).” The letter agreement refers

to exhibit A, the exhibit Appellants failed to include in the record. Absent this

exhibit, Appellants cannot demonstrate that Appellees’ action fits within the

scope of “Repairs,” which in turn prevents them from demonstrating that

Appellees’ action fits within the scope of “this letter agreement.” Brown, 202

A.3d at 698-99.

      In an attempt to overcome their failure to include exhibit A in the record,

Appellants argue that this case is subject to arbitration because of several

“judicial admissions” that Appellees made in their response to Appellants’

preliminary   objections—specifically,    Appellees’   statements     that   they

“purchased a Pella 4-slide-panel door for their rear patio deck which they


                                        -6-
J-A27007-20


wanted Toll to install as part of the ongoing repairs,” that Toll “was unable to

install the Pella door,” and that Appellees “then told Toll that it should install

the standard French patio door originally proposed by Toll.” Appellants’ Brief

at 23-24 (citing Appellees’ Memorandum In Opposition To Appellants’

Preliminary Objections, at 6). We disagree. A judicial admission is “a clear

and unequivocal admission of fact. Judicial admissions are limited in scope to

factual matters otherwise requiring evidentiary proof, and are exclusive of

legal theories and conclusions of law.” Koziar v. Raynor, 200 A.3d 513, 521

(Pa. Super. 2018).       Assuming that Appellees’ statements are judicial

admissions, they are merely factual admissions that Appellees wanted Toll to

install the Pella door as part of ongoing repairs. Id. They do not resolve the

critical legal question of whether the complaint falls within the scope of the

term of art “Repairs” in the arbitration clause. Nor can we define “Repairs” or

examine whether the complaint falls within this term of art due to Appellants’

failure to include exhibit A in the record.

      Lastly, Appellants argue that this case is subject to arbitration under this

Court’s reasoning in Saltzman v. Thomas Jefferson Univ. Hosps., 166

A.3d 465 (Pa. Super. 2017), and Callan. We disagree.

      In Saltzman, the plaintiff filed tort claims against a hospital for wrongful

termination of employment. The hospital filed preliminary objections seeking

arbitration under an employment agreement between the plaintiff and the

hospital that required arbitration of “any controversy or claim between the


                                      -7-
J-A27007-20


parties hereto arising under or related to this Agreement or any breach

thereof.”   This Court reasoned that it “has consistently compelled the

arbitration of tort claims arising from a contractual relationship where the

language of the arbitration clause is broad and unlimited.” Id., 166 A.3d at

478.   Since the language of the parties’ arbitration provision was “broadly

worded,” and there was “no evidence demonstrating the parties’ intent to

exclude tort claims arising from or related to the Agreement,” we held that

the plaintiff’s tort claims were subject to arbitration. Id. at 479.

       In Callan, the parties entered into an agreement of sale for real estate

that included the following arbitration provision, “All claims, disputes and

other matters in question both before and after settlement arising out of or

relating to this Agreement of Sale on the house being purchased shall be

decided by arbitration.”     Furthermore, paragraph 19 of the agreement

provided, “Buyer acknowledges that Buyer has reviewed the final subdivision

plan as approved by the township. Seller reserves the right to make

adjustments and modifications to accommodate site conditions or at the

request of governmental/authorities.” Next, paragraph 18 of the agreement

provided:

       Vegetation existing prior to construction/wooded areas: Seller will
       attempt to preserve as many of the existing trees or shrubs as
       reasonably possible during the construction of the improvement
       and house on the premises. It is expressly agreed, however, that
       Seller does not guarantee or warrant the survival of any trees or
       shrubs existing on the premises prior to the said construction. The
       Seller shall be responsible to grade and seed the disturbed areas
       only.

                                      -8-
J-A27007-20



The plaintiff, the buyer of the real estate, filed a tort claim alleging that the

seller trespassed onto her property to remove trees, removed the trees, and

caused the buyer inconvenience and discomfort. This Court held:

      Paragraph 18 of the agreement of sale specifically acknowledges
      Seller does not warrant the survival of trees on the property
      during construction of improvements on the property. Paragraph
      19 reveals Buyer signed the final subdivision plan as approved by
      the Township, which indicated a feeder road would be installed
      adjacent to her property. Installment of the feeder road is an
      improvement on the premises. Our review of the record reflects
      Buyer’s tort claims arise from the contract for sale and are
      therefore subject to the arbitration agreement.

Id., 858 A.2d at 1234.       The plaintiff’s claim in Callan was subject to

arbitration because all claims “arising out of or relating to this Agreement of

Sale” fell within its scope, and the plaintiff’s claim of trespass related to

paragraphs 18 and 19 of the Agreement.

      The distinction between this case, on the one hand, and Saltzman and

Callan, on the other, is simple. We reasoned in Saltzman and Callan that

the plaintiffs’ complaints fell within the scope of broadly worded arbitration

clauses.   Here, for the reasons discussed above, Appellants have failed to

demonstrate that Appellees’ complaint falls within the arbitration clause in the

letter agreement, because they cannot show that the averments of the

complaint “aris[e] out of or relat[e] to the Repairs, this letter agreement, the

Limited Repairs Warranty, or any of the Released Claims.”            Preliminary

Objections, Letter Agreement, at 1.




                                      -9-
J-A27007-20


      For these reasons, we affirm the trial court’s order denying Appellants’

preliminary objections.

      Order affirmed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                                    - 10 -